DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LUIS ANGEL ARROYO,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2606

                          [October 29, 2020]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit,
Palm Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No. 50-2002-
CF-008728-AXXX-MB.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.